 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   DAVID SCHMALL
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case No. 1:19-po-00314-SAB
12                   Plaintiff,                    STIPULATION TO CONTINUE STATUS
                                                   CONFERENCE; ORDER
13           vs.
14    DAVID SCHMALL,                               DATE: March 19, 2020
                                                   TIME: 10:00 a.m.
15                   Defendant.                    JUDGE: Hon. Stanley A. Boone
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Special Assistant United States Attorney William Taylor, counsel for plaintiff, and
19   Assistant Federal Defender Matthew Lemke, counsel for defendant David Schmall, that the
20   status conference currently scheduled for March 19, 2020, may be continued to April 16, 2020,
21   at 10:00 a.m. The parties request this short extension in order to obtain documents relevant to
22   the license violation allegation.
23   //
24   //
25   //
26   //
27   //
28   //
 1                          Respectfully submitted,
                            HEATHER E. WILLIAMS
 2
 3                          Federal Defender
 4   Date: March 16, 2020   /s/ Matthew Lemke
                            MATTHEW LEMKE
 5                          Assistant Federal Defender
                            Attorney for Defendant
 6                          DAVID SCHMALL
 7
                            MCGREGOR W. SCOTT
 8                          United States Attorney
 9   Date: March 16, 2020   /s/ William Taylor
                            WILLIAM TAYLOR
10                          Special Assistant United States Attorney
                            Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1                                              ORDER

 2            Based on a showing of good cause, the Court hereby orders that the status conference

 3   currently scheduled for March 19, 2020, is continued to April 16, 2020, at 10:00 a.m.

 4
 5   IT IS SO ORDERED.
 6
     Dated:     March 16, 2020
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
